OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22595 FSI Low Beta Absolute Return Fund (Exact name of registrant as specified in charter) 3205 South Boston, Suite 1130 Tulsa, OK 74103-4700 (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(918) 585-5858 Date of fiscal year end:August 31 Date of reporting period: November 30, 2013 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. FSI LOW BETA ABSOLUTE RETURN FUND Schedule of Investments November 30, 2013 (Unaudited) Shares Underlying Funds (a) - 89.8% Value Credit - 3.8% MidOcean Absolute Return Credit Offshore Fund, Ltd. $ Credit (Emerging Market Focused) - 3.1% Greylock Global Opportunity Fund (Offshore), Ltd., Class A, Series 0713 Greylock Global Opportunity Fund (Offshore), Ltd., Class A, Series 0913 Greylock Global Opportunity Fund (Offshore), Ltd., Class A, Series 1113 Equity Long/Short - 22.1% Harvey SMidCap Offshore Fund, Ltd., Class A Sub-Class 1, Series 0713 Harvey SMidCap Offshore Fund, Ltd., Class A Sub-Class 1, Series 0913 Lanx Offshore Partners (QP), Ltd., Class A, Series 0 Lanx Offshore Partners (QP), Ltd., Class A, Series 0 Lanx Offshore Partners (QP), Ltd., Class A, Series 0 Miura Global Fund, Ltd., Class AA Sub Class II, Series 0713 Miura Global Fund, Ltd., Class AA Sub Class II, Series 0913 Event Driven (Distressed Debt) - 6.9% 43 Candlewood Structured Credit Harvest Fund, Ltd., Series 1 25 Candlewood Structured Credit Harvest Fund, Ltd., Series 2 23 Candlewood Structured Credit Harvest Fund, Ltd., Series 3 Scoggin Worldwide Distressed Fund Ltd., Class Q, Series 0913 Event Driven (Multi-Asset Class) - 9.9% Pluscios Offshore Fund, SPC, Class F, Series 0713 (b) Pluscios Offshore Fund, SPC, Class F, Series 0813 (b) Pluscios Offshore Fund, SPC, Class F, Series 0913 (b) Global Macro - 2.7% Centennial Global Macro Fund Segregated Portfolio, Series D 0713 (c) Centennial Global Macro Fund Segregated Portfolio, Series D 0813 (c) Centennial Global Macro Fund Segregated Portfolio, Series D 0913 (c) Multi-Strategy - 26.8% Atlas Enhanced Fund, Ltd., Class B, Series 0713 Atlas Enhanced Fund, Ltd., Class B, Series 0913 Millenium International, Ltd., Class EE Sub Class III, Series 08A Millenium International, Ltd., Class EE Sub Class III, Series 10A Titan Masters International Fund, Ltd., Series D7-13 Titan Masters International Fund, Ltd., Series D8-13 Titan Masters International Fund, Ltd., Series D9-13 Whitebox Multi-Strategy Fund (Offshore), Ltd., Class E, Series 07-13 Whitebox Multi-Strategy Fund (Offshore), Ltd., Class E, Series 08-13 Whitebox Multi-Strategy Fund (Offshore), Ltd., Class E, Series 09-13 FSI LOW BETA ABSOLUTE RETURN FUND Schedule of Investments (Continued) Shares Underlying Funds - 89.8% (Continued) Value Relative Value Arbitrage - 14.5% AlphaBet Offshore, Ltd., Class A1, Series 2013-09 $ AlphaBet Offshore, Ltd., Class A1, Series 2013-11 Hildene Opportunities Offshore Fund, Ltd., Series 8 September 2013 20 Kawa Off-Shore Feeder Fund, Ltd., Ordinary Shares, Lead Series 49 Kawa Off-Shore Feeder Fund, Ltd., Ordinary Shares, Series 1113 Pine River Fixed Income Fund, Ltd., Class A, Series 49 Pine River Fixed Income Fund, Ltd., Class A, Series 53 Total Underlying Funds (Cost $22,705,300) $ Shares Money Market Funds - 9.4% Value Fidelity Institutional Money Market Fund, 0.05% (d) (Cost $2,476,763) $ Total Investments - 99.2% (Cost $25,182,063) * $ Other Assets in Excess of Liabilities - 0.8% Net Assets - 100.0% $ (a) Underlying Funds are investment funds that are not registered under the Investment Company Act of 1940, as amended, (each a "Private Fund") and Private Funds that invest in other Private Funds. (b) Managed by Pluscios Management LLC, an investment sub-adviser to the Fund (a "Sub-Adviser"). (c) Managed by Meritage Capital, LLC, another Sub-Adviser. (d) The rate shown is the 7-day effective yield as of November 30, 2013. * Cost for federal income tax purposes is $26,298,119 and net unrealized depreciation consists of (Note 1): Gross unrealized appreciation $
